Case: 20-50145     Document: 00515697590         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 7, 2021
                                  No. 20-50145
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Noe Martinez-Nino,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:18-CR-2096-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Noe Martinez-Nino appeals his within-guidelines 70-month
   concurrent sentences for one count of conspiracy to transport an illegal alien
   and two counts of transporting an illegal alien for financial gain. Martinez-




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50145      Document: 00515697590            Page: 2    Date Filed: 01/07/2021




                                      No. 20-50145


   Nino challenges the district court’s application of sentencing enhancements
   under U.S.S.G. § 2L1.1(b)(6) and U.S.S.G. § 2L1.1(b)(7)(D).
          We review the district court’s interpretation and application of the
   Sentencing Guidelines de novo and its factual findings for clear error. United
   States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).            “The
   government must prove sentencing enhancements by a preponderance of the
   evidence.” United States v. Juarez, 626 F.3d 246, 251 (5th Cir.2010).
          Regarding the two-level § 2L1.1(b)(6) enhancement for intentionally
   or recklessly creating a substantial risk of death or serious bodily injury,
   Martinez-Nino argues that the preponderance of the evidence in the
   presentence report (PSR) did not support this enhancement. He contends
   that there is no per se rule that traveling through the brush creates a
   substantial risk of death or serious bodily injury and that there were no details
   in the PSR regarding Martinez-Nino’s role as a guide.
          Contrary to Martinez-Nino’s assertion, the PSR, which was adopted
   by the district court, and the signed stipulation of facts set forth specific facts
   supporting the enhancement. Cf. United States v. Mateo Garza, 541 F.3d 290,
   294 (5th Cir. 2008). The preponderance of the evidence supported the
   enhancement, and the district court did not err in finding that the conduct of
   leaving injured and ill aliens in the brush and of engaging in a high-speed
   chase supported an enhancement under § 2L1.1(b)(6).                See § 2L1.1,
   comment. (n.3); Cisneros-Gutierrez, 517 F.3d at 764.
          With respect to the 10-level enhancement under § 2L1.1(b)(7)(D) for
   an offense resulting in death, Martinez-Nino argues that the district court
   made conflicting statements regarding causation and contends that his
   conduct was not the but-for cause of death. For the enhancement to apply,
   “the defendant’s conduct must simply be the but-for cause of the death, not
   its proximate cause.” United States v. Salinas, 918 F.3d 463, 466 (5th Cir.




                                           2
Case: 20-50145        Document: 00515697590       Page: 3   Date Filed: 01/07/2021




                                   No. 20-50145


   2019) (discussing the holding in United States v. Ramos-Delgado, 763 F.3d
   398, 401 (5th Cir. 2014)).
          Although the district court initially made statements doubting the
   appropriate causation standard, the court ultimately found that Martinez-
   Nino’s conduct was the but-for cause of death. While there was evidence
   that pills and water consumption from a stock tank may be a but-for cause of
   the alien’s death, Martinez-Nino’s conduct in smuggling him into the United
   States through the brush was also a but-for cause of death. See Salinas,
   918 F.3d at 466-67. Therefore, the district court did not clearly err in
   imposing the § 2D1.1(b)(7)(D) enhancement.           See Cisneros-Gutierrez,
   517 F.3d at 764.
          The judgment of the district court is AFFIRMED.




                                        3